Citation Nr: 0521899	
Decision Date: 08/12/05    Archive Date: 08/19/05

DOCKET NO.  00-22 635A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
back disability, to include the cervical, thoracic, and 
lumbar spine.

2.  Entitlement to service connection for peptic ulcer 
disease.


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

S. Barial, Associate Counsel


INTRODUCTION

The veteran had active military service from December 1968 to 
July 1972, October 1972 to October 1976, and October 1982 to 
March 1989.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Los Angeles, 
California, which denied service connection for a back 
disability, finding that new and material evidence had not 
been submitted to reopen the claim, and also denied service 
connection for peptic ulcer disease.  In June 2005, the 
veteran testified before the undersigned Veterans Law Judge 
at a Board video conference hearing at the RO.  At the 
hearing, the veteran submitted additional evidence regarding 
his service connection claims for a back disability and 
peptic ulcer disease, which were not considered by the RO.  
However, the veteran also submitted the proper waiver of 
Agency of Original Jurisdiction consideration; so a remand or 
waiver letter is unnecessary in this case.  See 38 C.F.R. § 
20.1304 (2004).

In the June 2005 Board hearing, the veteran testified 
regarding entitlement to an increased rating for post-
traumatic stress disorder (PTSD).  The record shows that the 
RO granted service connection for PTSD in October 2003, 
assigning a 50 percent rating, which was considered a total 
grant of benefits.  The veteran did not appeal this action.  
Accordingly, the issue of an increased rating for PTSD is not 
before the Board, and is referred to the RO for the proper 
adjudication.  

The issues of entitlement to service connection for a back 
disability and peptic ulcer disease are addressed in the 
REMAND portion of the decision below and are REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.


FINDINGS OF FACT

1.  In August 1989, the RO denied a service connection claim 
for a back disability on the basis that the veteran's back 
condition was acute and transitory.  The veteran was notified 
of this decision and his appellate rights in September 1989; 
but he did not file an appeal.

2.  Evidence received since the August 1989 RO decision is 
neither cumulative nor redundant, and bears directly and 
substantially on the specific matter under consideration.


CONCLUSIONS OF LAW

1.  The August 1989 RO decision denying the claim of service 
connection for a back disability is final.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §  3.156 (2004).

2.  The evidence received subsequent to the August 1989 RO 
decision is new and material, and the claim of service 
connection for a back disability is reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In May 1989, the veteran filed a service connection claim for 
a back disability.  Evidence considered at that time included 
the service medical records and a June 1989 VA examination 
report.  

The service medical records show a January 1979 report of 
back strain while lifting something the previous day.  The 
diagnosis was thoracic muscle spasm and the veteran was 
instructed not to lift more than 20 pounds.

A November 1983 primary care clinical note shows complaints 
of a stiff neck and pain in the right scapula area.

An April 1986 emergency room report shows severe low back 
pain with no direct trauma, and a slow gait and limp on the 
right.  Flexion was limited by 75 percent.  He was restricted 
to bed rest.  Another April 1986 treatment report shows 
chronic low back pain and acute back sprain.  An April 1986 
physical therapy report shows muscle spasm in the left 
lumbosacral spine and a prior diagnosis of acute low back 
pain without trauma.

A June 1986 emergency room report shows that an examiner 
indicated the recurring low back pain might be related to 
April 1986 findings of viral meningitis.  

Another June 1986 treatment report shows that x-rays of the 
lumbar spine were within normal limits; but he had some 
limitation of motion.  It also was noted on a separate June 
1986 treatment report that the veteran's pain seemed to 
radiate from the spine up to the scapula.  The diagnosis was 
acute low back sprain.

A September 1986 medical record shows a follow-up was 
conducted regarding pinched nerves and muscle spasm, with 
findings of paracervical muscle spasm.

In March 1987, a physical therapy consult shows findings of 
acute muscle strain of the right lumbar.  An April 1987 
medical record shows slight pain in the low back with no 
muscle spasm.  The trunk mobility was within normal limits.

A September 1988 physical therapy note shows bilateral 
cervical radiculopathy with foraminal narrowing.  September 
1988 x-rays show cervical stenosis in the C5-6 and C6-7, and 
cervical stenosis with arthritis.

After service, a June 1989 VA examination report shows a 
diagnosis of chronic back pain.  The cervical, dorsal, and 
lumbar spines revealed normal contour with no tenderness.  
The x-rays showed apparent nodule opacities in the 
superclavicular and subclavicular regions, which the examiner 
indicated may be artifactual.  There were minimal 
degenerative changes involving the distal lumbosacral spine, 
with no fracture, subluxation, or destructive process.  The 
pedicles were intact.

In August 1989, the RO denied the veteran's claim of service 
connection for a back disability, on the basis that the 
veteran's back condition was acute and transitory and was not 
shown on the last examination.  The RO notified the veteran 
of its decision and his appellate rights in September 1989; 
but the veteran did not file an appeal.  Thus, the August 
1989 rating decision is final.  See 38 U.S.C.A. § 7105.

In July 1999, the veteran filed an application to reopen his 
claim for service connection for a back disability.  Since 
that time, the RO has received VA medical records dated from 
October 1999 to April 2005, and a private June 2004 medical 
statement.  Additionally, the veteran testified at a June 
2005 Board hearing.

An October 1999 VA outpatient treatment report shows that x-
ray examination of the cervical through lumbosacral level 
demonstrates early degenerative disc changes at the cervical 
and thoracic levels, with mild narrowing at the fourth and 
sixth cervical intervertebral disc spaces and minor 
hypertrophic changes throughout the thoracic level.  There 
also were degenerative disc changes at the first lumbar 
intervertebral disc space.  Disc space was narrowed and 
demonstrated deformity of the inferior endplate of L1, 
consistent with Schmorl's node type indentation.  The 
examiner noted that this combination of findings may well 
reflect old trauma.  There was no convincing evidence of the 
presence of recent fracture or subluxation demonstrated.  
There also was a mild scoliotic deformity at the proximal 
thoracic level with convexity toward the left.

A June 2000 VA outpatient treatment report shows complaints 
chronic back pain for the last 25 years with no sciatic 
symptoms.

A June 2004 private MRI shows cervical discogenic disease and 
bilateral neural foraminal narrowing, moderate at C3-4; 
severe at C4-5; and mild to moderate at C5-6.  A June 2004 
private medical statement indicates that MRI evidence showing 
multi-level degenerative disc disease could be service-
related per the veteran's history of paratrooper activity.

A June 2004 VA MRI of the cervical spine shows bilateral 
neural foraminal narrowing, which is moderate at C3-4, severe 
at C4-5, and mild to moderate at C5-6.  The assessment was 
cervical radiculopathy with mild to severe neural foraminal 
narrowing.  

In April 2005, a VA x-ray examination report shows mild 
degenerative disc disease of C4 through C7 without acute bony 
pathology.

An April 2005 VA orthopedic clinical consult shows findings 
of cervical radiculopathy for two years, with radiating 
numbness and tingling from the neck down both arms, and a 
history of a neck injury falling off a truck in 1978 and 
being hit by boxes in Vietnam in 1968.  

The veteran testified at the June 2005 Board hearing that his 
back injury occurred in service while continuously lifting 
100-pound bags of cement for four months.  He also stated 
that he served in the Air Rescue Recovery Squadron and was 
the training manager for the air rescue mission flight crew, 
and had two parachute jumps with some hard landings.  

Prior unappealed decisions of the RO are final.  38 U.S.C.A. 
§ 7105(c) (West 2002); 38 C.F.R. § 3.160(d) (2004); 38 C.F.R. 
§§ 20.302(a), 20.1104 (2004).  However, if new and material 
evidence is presented or secured with respect to a claim that 
has been disallowed, VA shall reopen the claim and review the 
former disposition of the claim.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. § 3.156(a); Manio v. Derwinski, 1 Vet. App 
145 (1991).  

The Board notes that 38 C.F.R. § 3.156 was amended, and that 
the standard for finding new and material evidence has 
changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 29, 
2001) (codified at 38 C.F.R. § 3.156(a)).  With respect to 
applications to reopen finally denied claims, the amendments 
at 38 C.F.R. § 3.156(a), the second sentence of 38 C.F.R. § 
3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii) redefine "new and 
material evidence" and "the duty to assist." These 
amendments were made effective as of the date of publication 
(August 29, 2001) and only apply to applications to reopen 
filed on or after August 29, 2001.  Because the veteran's 
application to reopen was filed in July 1999, the new 
regulations do not apply.

According to the applicable VA regulations, "new and 
material evidence" means evidence not previously submitted 
to agency decision makers, which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  

Evidence received since the final August 1989 RO decision 
includes VA outpatient treatment and private medical reports 
showing a current back disability, including the cervical, 
thoracic, and lumbar spine, as well as a medical statement 
indicating a possible relation to service.  The veteran also 
provided more detail regarding his in-service injuries to his 
back in the June 2005 Board hearing.  The evidence is new 
because it was not previously of record.  The evidence also 
is material as it shows the nature of the veteran's current 
back disability, some evidence of a medical nexus, and 
details regarding in-service injury, none of which were 
established at the time of the last RO decision.  This 
evidence bears directly and substantially upon the issue of 
service connection, and is so significant that it must be 
considered in order to fairly decide the merits of the claim.  
Accordingly, the Board finds that the evidence submitted 
since the final 1989 RO decision is both new and material.  
See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  Therefore, the 
claim of service connection for a low back disability is 
reopened.

The Board has considered the veteran's claim with respect to 
the Veterans Claims Assistance Act of 2000, 38 U.S.C.A. 
§§ 5100 et. seq. (West 2002).  Given the favorable outcome as 
noted above, no conceivable prejudice to the veteran could 
result from this adjudication.  See Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  Thus, the additional delay in the 
adjudication of this issue, which would result from remand 
solely to allow the RO to apply the VCAA would not be 
justified.



ORDER

New and material evidence has been submitted to reopen the 
claim of entitlement to service connection for a back 
disability, to include the cervical, thoracic, and lumbar 
spine, and to this extent, the appeal is granted.


REMAND

 Service connection for a back disability

In light of the Board's decision to reopen the claim, the 
entire record must be reviewed on a de novo basis to decide 
the service connection issue.  Upon review, the Board finds 
that there is insufficient evidence to make a determination 
in this case.

As noted, the service medical records dated from December 
1968 to March 1989 show findings of thoracic muscle spasm, 
cervical, thoracic, and lumbar strain, and cervical stenosis 
at C5-6 and C6-7 with arthritis.  The record also shows a 
current back disability, including June 1989 findings of 
minimal degenerative changes of the distal lumbosacral spine, 
October 1999 findings of degenerative disc changes in the 
cervical, thoracic, and lumbar spine, and June 2004 findings 
of multi-level degenerative disc disease.  Thus, the 
determinative issue becomes whether there is a relationship 
between the current back disability and service.  This is a 
medical question, and where the determinative issues involve 
medical causation or diagnosis, competent medical evidence is 
needed.  Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

A review of the file shows that the veteran has never been 
afforded an appropriate VA examination for the purposes of 
securing the requisite medical opinion.  A June 2004 private 
physician indicated that the veteran's multi-level 
degenerative disc disease could be service-related per the 
veteran's history of paratrooper activity.  However, this 
statement is insufficient for determining service connection.  
Under the duty to assist provisions of the VCAA, VA has the 
duty to secure an examination or opinion if there is 
competent evidence of record that the claimant has a current 
disability, which may be associated with service, but the 
record does not contain sufficient medical evidence to make a 
decision on this claim.  38 U.S.C.A. § 5103A(d).  
Accordingly, the Board finds that a medical examination is 
necessary.  

 Service connection for peptic ulcer disease

The veteran filed a service connection claim for peptic ulcer 
disease in July 1999.  As part of his claim, he also 
testified in the June 2005 Board hearing that his peptic 
ulcer disease is related to his service-connected PTSD.  The 
record shows that the RO granted service connection for PTSD 
in October 2003.

The service medical records show November 1977 findings of 
gastrointestinal bleed secondary to aspirin and frequent 
indigestion.  There also are 1971 findings of abdominal pain 
with vomiting, 1976 treatment for tapeworm, 1979 findings of 
gastritis, and 1986 findings of nausea.

Current medical records show 2003 findings of 
gastroesophageal reflux disease, persistent nausea, and 
persistent gastritis.  A December 2004 private medical record 
shows history of constant abdominal pain and diarrhea.  

As the record shows in-service findings of gastrointestinal 
disorder, an October 2003 grant of service connection for 
PTSD, and current findings of gastritis and gastroesophageal 
reflux disease, the determinative question becomes whether 
there is a link between any of these.  This is a medical 
question, and where the determinative issues involve medical 
causation or diagnosis, competent medical evidence is needed.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).

A review of the file shows that the veteran has never been 
afforded an appropriate VA examination for the purposes of 
securing the requisite medical opinion.  Under the duty to 
assist provisions of the VCAA, VA has the duty to secure an 
examination or opinion if there is competent evidence of 
record that the claimant has a current disability, which may 
be associated with service, but the record does not contain 
sufficient medical evidence to make a decision on this claim.  
38 U.S.C.A. § 5103A(d).  Accordingly, the Board finds that a 
medical examination is necessary.  

Therefore, to ensure that VA has met its duty to assist the 
veteran in developing the facts pertinent to the claims and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the AMC for the following development:

1.  The AMC should schedule the veteran 
for a VA orthopedic and neurological 
examination to determine the nature, 
etiology, severity, and date of onset of 
his back disability, to include the 
cervical, thoracic, and lumbar spine.  
Specifically, the examiner should 
determine whether it is at least as 
likely as not (50-50 chance) that the 
veteran's current back disability 
involving the cervical, thoracic, and 
lumbar spine is related to any incident 
of service, including the findings of 
cervical stenosis and arthritis, and 
cervical, thoracic, and lumbar strain in 
service.  The examiner should base the 
opinion on examination findings, 
historical records, and medical 
principles.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided, that fact should be 
noted and the AMC should explain in 
detail why securing the opinion is not 
possible.

2.  The AMC should schedule the veteran 
for a VA examination with a 
gastroenterologist to determine the 
nature, etiology, severity, and date of 
onset of any gastrointestinal problems.  
Specifically, the examiner should 
determine whether it is at least as 
likely as not (50-50 chance) that the 
veteran's current gastroesophageal reflux 
disease and persistent gastritis is 
related to any incident of service, 
including the reports of gastrointestinal 
bleed and gastritis in service; or 
whether the current gastroesophageal 
reflux disease and persistent gastritis 
is related to the veteran's service-
connected PTSD.  The examiner should base 
the opinion on examination findings, 
historical records, and medical 
principles.  It is imperative that the 
examiner reviews the evidence in his 
claims folder, including a complete copy 
of this REMAND.  All necessary tests and 
clinical studies must be accomplished, 
and all clinical findings must be 
reported in detail.  A complete written 
rationale for all opinions made must be 
provided.  If any requested opinion 
cannot be provided, that fact should be 
noted and the AMC should explain in 
detail why securing the opinion is not 
possible.  

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the AMC should 
re-adjudicate the veteran's claims.  If 
any benefit sought on appeal remains 
denied, the veteran should be provided a 
Supplemental Statement of the Case 
(SSOC).  The SSOC must notify the 
veteran of all relevant actions taken on 
his claim for benefits, and summarize 
the evidence and discussion of all 
pertinent regulations.  An appropriate 
period of time should be allowed for 
response. 

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).




	                     
______________________________________________
CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


